DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 17/015,127 has a total of 11 claims pending in the application; there are 3 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement September 09, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-11 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	As per claim 1, line 8 discloses the phrase ‘for each virtual drive’, which is confusing because multiple virtual drives are not recited; claims 10 and 11 have the same problem. Correction is needed.

		As per claim 1, line 9 discloses the phrase ‘the respective virtual drive’. There is insufficient antecedent basis for this limitation in the claim. ‘A respective virtual drive’ was not previously discloses; claims 10 and 11 have the same problem. Correction is needed.
	
	As per claim 1, lines 9-10 disclose the phrase ‘for each storage control device’, which is confusing because multiple storage control devices are not recited; claim 11 has the same problem. Correction is needed.

	As per claim 1, line 14 discloses the phrase ‘the virtual RAID group’. There is insufficient antecedent basis for this limitation in the claim. ‘A virtual RAID group’ was not previously discloses; claims 10 and 11 have the same problem. Correction is needed.


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being inticipated by Yagi

et al. (US pub. # 2006/0143332), hereinafter, “yagi”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 11, Yagi discloses a storage control device comprising: a memory configured to store program instructions; and processor circuitry (CHA 110 of fig. 2) configured to execute the program instruction stored in the memory, the program instruction including: executing a drive path information storage processing configured to cause the memory (shared memory 140 of fig. 2, as discloses in paragraph 0095) to store, for each virtual drive (VDEV 1 and 2 of fig. 5, as discloses in paragraph 0107), priority information (configuration information Tc, as discloses in paragraph 0095) indicating priority to be selected as a path to access the respective virtual drive for each storage control device (connection control section 150), the each storage control device being configured to control a corresponding storage device (storage device 100) (see paragraph 0136, which discloses “priority is information indicating the order of use of each path. Here, the number becomes smaller as priority increases. Each path has a different priority. If, for example, a path currently in use becomes unusable due to a failure and the like, priority is used as information for selection of a alternate path”); and executing a determination processing configured to determine a responsible storage control device (connection control section 150) by using information of virtual drives included in the virtual RAID group and priority information stored in the memory, the responsible storage control device being the storage control device to be used to access a virtual redundant array of inexpensive disks (RAID) group [see paragraph 0107 and paragraph 0177, which discloses “the first storage device 100 monitors whether or not a failure has occurred (S91). When a failure is detected (S91: YES), the first storage device 100 references the external device information table T1 (S92), and selects the path having the next highest priority of the paths currently in use (S93). In other words, the first storage device 100 selects one of the paths having the highest priority of the usable paths in place of the path in which the failure has occurred. The first storage device 100 sends the write command to the second storage device 200 in the same manner as described above (S94). The second storage device 200 stores the write data from the first storage device 100 in the cache memory (S95), and reports completion of processing to the first storage device 100 (S96)”]. 

3.         As per claim 2, Yagi discloses “The storage control device according to claim 1” [See rejection to claim 1 above], wherein the determination processing is configured to select one or more recommended storage control devices by using a score (path state of fig. 5, as discloses in paragraph 0142) based on the priority information stored in the memory, and when there is a (see fig. 5, which discloses multiple ‘normals’), select one recommended storage control device by using a number of other virtual RAID groups used for access, and determine the selected one recommended storage control device as the responsible storage control device (see paragraphs 0107 and 0177). 

4.         As per claim 3, Yagi discloses wherein the determination processing is configured to select, when a current processing value of the selected one recommended storage control device exceeds a processing capacity (C1 of fig. 5), another storage control device by using the score, and determine, when a current processing value of the other storage control device does not exceed the processing capacity, the other storage control device as the responsible storage control device (see paragraphs 0158 and 0177).
 
5.         As per claim 4, Yagi discloses, the program instructions further comprising: executing a creation and deletion processing configured to perform processing related to change of the responsible storage control device to the recommended storage control device in case at least either one of when a logical unit is created in the virtual RAID group or when the logical unit is deleted from the virtual RAID group; executing a responsibility change processing configured to perform processing related to change of the responsible storage control device to the recommended storage control device when responsibility for the virtual RAID group is changed; and executing a loss recovery processing configured to perform processing related to change of the responsible storage control device to the recommended storage control device when a path to a virtual drive is lost or when a path to a virtual drive is recovered (see fig. 19).

6.         As per claim 5, Yagi discloses, wherein the creation and deletion processing is configured to, in response that the logical unit is created in the virtual RAID group, update a current processing value of the responsible storage control device for the virtual RAID group based on a number of created logical units, and perform processing related to change of the responsible storage control device to the recommended storage control device when a difference of the current processing value before and after the update is larger than a predetermined threshold value with respect to an excess value obtained by subtracting a processing capacity from the current processing value (see figs. 5 and 19). 

7.         As per claim 6, Yagi discloses, wherein the creation and deletion processing is configured to in response that the logical unit is deleted from the virtual RAID group, update the current processing value of the responsible storage control device for the virtual RAID group based on a number of deleted logical units, and perform processing related to change of the responsible storage control device to the recommended storage control device, in case at least either one of when the current processing value of the responsible storage control device exceeds the processing capacity, or when the current processing value of the responsible storage control device is less than or equal to the processing capacity and the difference of the current processing value before and after the update is larger than a predetermined threshold value (see figs. 5 and 19). 

8.         As per claim 7, Yagi discloses, wherein the responsibility change processing is configured to in response that responsibility for the virtual RAID group is changed, update the (see figs. 5 and 19 and paragraph 0177). 

9.         As per claim 8, Yagi discloses, wherein the loss recovery processing is configured to in response that a path to a virtual drive is lost, perform processing related to change of the responsible storage control device to the recommended storage control device, and update the processing capacity of the responsible storage control device for the virtual RAID group including the virtual drive, when a difference of the current processing value before and after the update is larger than a predetermined threshold value with respect to the excess value obtained by subtracting the processing capacity from the current processing value (see figs. 5 and 19 and paragraph 0177). 

10.         As per claim 9, Yagi discloses, wherein the loss recovery processing is configured to in response that a path to a virtual drive is recovered, perform processing related to change of the responsible storage control device to the recommended storage control device when the current (see figs. 5 and 19 and paragraph 0177).
 
11.         As per claim 10, Yagi discloses a storage device comprising: a non-volatile storage device (memory section 161, 220 of fig. 2) configured to store data; and a plurality of storage control devices (first and second storage devices 100, 200) configured to control writing of data to the non-volatile storage device, and reading of data from the non-volatile storage device (see paragraph 0092), wherein a first storage control device (first storage device 100) from among the plurality of storage control devices includes: a memory (shared memory 140 of fig. 2, as discloses in paragraph 0095) configured to store program instructions; and processor circuitry (CHA 110 of fig. 2) configured to execute the program instruction stored in the memory, the program instruction including: executing a drive path information storage processing configured to cause the memory to store, for each virtual drive (VDEV 1 and 2 of fig. 5, as discloses in paragraph 0107), priority information (configuration information Tc, as discloses in paragraph 0095) indicating priority to be selected as a path to access the respective virtual drive for each storage control device, the each storage control device being configured to control a corresponding storage device (storage device 100) (see paragraph 0136, which discloses “priority is information indicating the order of use of each path. Here, the number becomes smaller as priority increases. Each path has a different priority. If, for example, a path currently in use becomes unusable due to a failure and the like, priority is used as information for selection of a alternate path”); and executing a determination processing configured to determine a responsible storage control device by using information of virtual drives included in the virtual RAID group and priority information stored in the memory, the [see paragraph 0107 and paragraph 0177, which discloses “the first storage device 100 monitors whether or not a failure has occurred (S91). When a failure is detected (S91: YES), the first storage device 100 references the external device information table T1 (S92), and selects the path having the next highest priority of the paths currently in use (S93). In other words, the first storage device 100 selects one of the paths having the highest priority of the usable paths in place of the path in which the failure has occurred. The first storage device 100 sends the write command to the second storage device 200 in the same manner as described above (S94). The second storage device 200 stores the write data from the first storage device 100 in the cache memory (S95), and reports completion of processing to the first storage device 100 (S96)”]. 

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the application as

recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-11 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 



Examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number:

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181